                                                                     CLERK'S OFFICE U.S.. DIST. COURT
                                                                             AT ROANOKE, VA
                                                                                  f-'.II_FQ


                   IN THE UNITED STATES DISTRICT COURT     FEB O6 2020
                   FOR THE WESTERN DISTRICT OF VIRGINIA JULIA~UDLEY.c RK
                            ROANOKE DIVISION           BY:    .
                                                                              D

S. TRAVIS SHREWSBURY, et al.,                   )
                                                )
      Plaintiffs                                ) Civil Action No. 7:18cv467
~                                               )
                                                )
DAVID F. WILLIAMS,                              ) By: Hon. Michael F. Urbanski
                                                ) Chief United States District Judge
      Defendant                                 )


                                        ORDER

      As set forth in the accompanying memorandum opinion, defendant David F.

Williams's motion for summary judgment, ECF No. 54, is GRANTED. Plaintiffs Travis

Shrewsbury and Waneta McKinney's motion for summary judgment, ECF No. 56, is

DENIED. Summary judgment is entered for defendant on all causes of action brought by

plaintiffs. Plaintiffs' motion to strike, ECF No. 67, is DENIED as moot.

       It is so ORDERED.

                                         Entered:    6 ::L.- <.'.3l..:>- ::LO;;J-.d




                                                    rbanski
                                         ChiefUruted States District Judge
